1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     RICHARD POWELL,                                     Case No. 3:20-cv-00188-RCJ-WGC
4                                             Plaintiff                     ORDER
5            v.
6     WASHOE COUNTY DETENTION
      FACILITY, et al.,
7
                                          Defendants
8
9
     I.     DISCUSSION
10
            Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections
11
     (“NDOC”), submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and filed an
12
     application to proceed in forma pauperis. (ECF Nos. 1-1, 1).
13
            Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28
14
     U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to
15
     proceed in forma pauperis and attach both an inmate account statement for the past six
16
     months and a properly executed financial certificate. Plaintiff has not submitted a properly
17
     executed financial certificate signed by an authorized officer of the facility or an inmate
18
     account statement for the past six months. (See ECF No. 1). As such, the in forma
19
     pauperis application is denied without prejudice.      Plaintiff will be granted an opportunity
20
     to cure the deficiencies of his application to proceed in forma pauperis, or in the
21
     alternative, pay the full $400 filing fee for this action. If Plaintiff chooses to file a new
22
     application to proceed in forma pauperis, he must file a fully complete application to
23
     proceed in forma pauperis, including an inmate account statement for the past six months
24
     and a properly executed financial certificate signed by an authorized officer of the facility.
25
     The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1) but will not file it until
26
     the matter of the payment of the filing fee is resolved.
27
     II.    CONCLUSION
28
            For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
1    in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.
2           IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
3    approved form application to proceed in forma pauperis by a prisoner, as well as the
4    document entitled information and instructions for filing an in forma pauperis application.
5           IT IS FURTHER ORDERED that within sixty (60) days from the date of this order,
6    Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis, on
7    the correct form with complete financial attachments in compliance with 28 U.S.C. §
8    1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
9    fee and the $50 administrative fee).
10          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
11   dismissal of this action may result.
12          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
13   (ECF No. 1-1) but will not file it at this time.
14                  March 25, 2020
            DATED: ___________________
15
16                                                UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
